DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/15/2022 has been entered. Claims 1 and 3-18 remain pending in the application.  Applicant’s amendments to the specification have overcome the objections previously set forth in the Non-Final Office Action mailed 11/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al. (US 2016/0332227 A1) herein Tsubota, in view of Mori et al. (US 5104748 A) herein Mori.
Regarding claim 1, Tsubota discloses:
The use of copper alloy particles [0074, Tsubota] with an average particle size of 2-200 µm [0049, Tsubota].  The examiner notes that the overlap of the particle sizes of Tsubota and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The use of copper alloy powder for additive manufacturing [0007, Tsubota] through irradiation with a laser beam [0065, Tsubota], specifically a YAG laser [0066, Tsubota] which is known to use a wavelength of 1064 nm, or 1.064 µm, and so meets the limitation of being used as an additive manufacturing material by irradiation with a laser beam having a wavelength of 1.2 µm or less.  Nonetheless, the examiner notes that this limitation is an instance of functional language and intended use which is not considered to impart any further structural limitations to the claimed copper powder absent concrete evidence to the contrary.  See MPEP 2111.02.
That the inventive metal powder contains at least one of 0.10-0.60% mass chromium [0008, Tsubota] and 0.10-0.60% mass silicon [0009, Tsubota] and a total of 0.10-1.00% mass of chromium and silicon together [0007, Tsubota].  The examiner notes that the overlap between the disclosed copper composition of Tsubota and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Tsubota teaches that in addition to Cu, Cr, and Si there may be an additive element as part of the balance with copper [0042, Tsubota].  Tsubota does not 
The instant specification discloses that having 1.0% mass or more of Ni increases the light absorption rate at a wavelength of 1.2 µm or less [0023, instant spec], and is disclosed to be the only indispensable component [0024, instant spec] for having a material with a light absorption rate of 6% or more.  The examiner submits that the powder of Tsubota modified by Mori has at least ten times the amount of nickel considered required to achieve the properties of a light absorption rate of 6% or more at a wavelength of 1.2 µm or less and so the instantly claimed light absorption rate would have naturally flowed from the suggested alloy of Tsubota and Mori.  Furthermore, one of ordinary skill would have recognized that light absorption is a material dependent property, such that a similar value of light absorption would have naturally flowed from the suggested powder composition of Tsubota modified by Mori which overlaps the instantly claimed powder compositions as discussed above.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 3, as discussed above Tsubota modified by Mori discloses that the inventive metal powder contains at least one of 0.10-0.60% mass chromium [0008, Tsubota] and 0.10-0.60% mass silicon [0009, Tsubota] and a total of 0.10-1.00% mass of chromium and silicon together [0007, Tsubota].  The examiner notes that the overlap between the disclosed copper composition of Tsubota and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, the examiner submits that a copper alloy particle can be interpreted as comprising a copper alloy core coated with layers of the same copper alloy with a 100% coating rate.  If interpreting the particles of Tsubota modified by Mori in this way then as discussed above, the copper particles of Tsubota modified by Mori overlap with the claimed composition, particle size, and light absorption rate at a wavelength of 1.2 µm.
Regarding claim 6, as discussed above copper particles disclosed by Tsubota modified by Mori feature a composition of silicon and chromium that overlap with the claimed range of 0.5-10% mass for each silicon and chromium and 1-30% mass total, and furthermore as discussed above the particles of Tsubota modified by Mori can be interpreted as comprising a copper alloy core coated with layers of the same copper alloy with a 100% coating rate. The examiner notes that the overlap between the disclosed copper composition of Tsubota modified by Mori and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al. (US 2016/0332227 A1) herein Tsubota, , in view of Mori et al. (US 5104748 A) herein Mori, in view of Mizuno et al. (JP 2012092405 A, machine translation of description referred to herein as English translation) herein Mizuno.
Regarding claim 4, as discussed above claim 1 is unpatentable over Tsubota modified by Mori.  Tsubota modified by Mori does not disclose the use of a metal oxide layer on a surface 
Regarding claim 7, as discussed above claim 5 is unpatentable over Tsubota modified by Mori.  Tsubota modified by Mori does not disclose the use of a metal oxide layer on a surface thereof with a film thickness of 1.0-100.0 nm, however, the examiner submits that this feature would have been obvious in view of the prior art.  As discussed above, it would have been obvious to one of ordinary skill in the art to modify the copper particles of Tsubota modified by Mori with the copper oxide and carbon layers of Mizuno to increase the absorbance of light to improve the efficiency of laser sintering and melting.  The examiner notes that the overlap between the disclosed oxide layer thickness of Mizuno and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments regarding the new limitation of “copper alloy particles contain Ni: 3.0 to 40.0% by mass” have been considered but are moot over the new ground of rejection made in view of Mori.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734